Munson, J.
To charge the endorser of an overdue note, demand must be made and notice given as if the note became due on the day of the endorsement. Nash v. Harrington, 2 Aik. 9. The plaintiff conceded that this had not been done, and sought to hold the defendant on the ground of waiver. The court held there was no evidence tending to show a waiver; and this holding was correct. Giving the testimony the largest scope possible, its only tendency was to show that the defendant understood the note was being bought to give the maker more time. The jury could not be permitted to infer a waiver from the mere fact that the endorser had this understanding.

Judgment affirmed.